Title: To Benjamin Franklin from Sartine: Two Letters, 13 October 1780
From: Sartine, Antoine-Raymond-Gualbert-Gabriel de
To: Franklin, Benjamin


I.
A Versailles le 13. 8bre. 1780.
Je m’empresse, Monsieur, ainsi que vous me le demandez par la Lettre que vous m’avez fait l’honneur de m’écrire le 6. de ce mois de donner ordre à l’Intendant de la Marine à Brest de faire expedier des Passeports pour les Prisonniers Anglois conduits en France par des Corsaires Americains et detenus à St. Omer, Je lui recommande d’exiger d’eux des Certificats qui constatent que la liberté ne leur a été accordée qu’a titre d’Echange.
J’ai l’honneur d’etre avec la Consideration la plus distinguée, Monsieur, Votre très humble et très obeissant Serviteur,
(signé) De Sartine.
M. Franklin.
 
II.
Paris le 13. 8bre. 1780.
Je n’ai point Connoissance, Monsieur, que les Prisonniers Anglois qui ont été conduits à la Martinique par des Bâtimens Americains et qui doivent repasser en France, soient arrivés dans le Royaume, aussitot que je serai instruit de leur arrivée je m’empresserai de donner des ordres pour qu’ils soient renvoyés en Angleterre, et remis au Capitaine d’un Navire Parlementaire Anglois qui en donnera une reconnoissance que j’aurai soin de vous adresser.
J’ai l’honneur d’etre avec la Consideration la plus distinguée, Monsieur, votre tres humble et tres obeissant serviteur,
(signé) De Sartine
 